The plaintiff in error, hereinafter *Page 355 
called defendant, was convicted in the county court of Okmulgee county of having unlawful possession of intoxicating liquor, and sentenced to pay a fine of $500 and to be confined in the county jail for a period of six months.
The record discloses that defendant lived about a half mile from one Jerry Williams, but on the same farm. The size of the farm does not appear. That at the time charged certain officers procured a search warrant for the land occupied by Williams. The search warrant and affidavit upon which it is based do not appear in the record, but the officers testify that it was for the place of Williams, and that they had no search warrant for defendant. However, they went to his premises, in the nighttime, called him out of bed, and made a search of his premises, and found two quarts of whisky west of the house and another quart north of the house, and defendant was arrested at that time without a warrant. The defendant offered no evidence. Proper objection was made to the introduction of the state's evidence as having been procured without a search warrant, which appears to be fully sustained by the record.
The case is reversed and remanded, with instructions to dismiss.
DOYLE, P.J., and DAVENPORT, J., concur.